DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 11-18 as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201810939985, filed on 08/17/2018.


Information Disclosure Statement
4.        The information disclosure statement (IDS) submitted on 04/21/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Claim Objections
5.              Claim 12-18 are objected to because of the following informalities: Claim 12-18 are dependent claims of independent claim 11. However, the instant application says claim 12-18 are dependent of claim 1. Appropriate correction is required.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.          Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7.           Claims 13 and 15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:


Regarding Claim 13
The missing element is denoted by arrow

    PNG
    media_image1.png
    560
    727
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    615
    741
    media_image2.png
    Greyscale

Claim 15
The missing element of claim 15 is denoted by arrow

    PNG
    media_image3.png
    378
    715
    media_image3.png
    Greyscale


.  


Claim Rejections - 35 USC §101

8.             35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
9.        Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
The term “computer-readable storage medium” in claim 18 shall accordingly be taken to include, but not be limited to, solid-state memories, optical media, and magnetic media.  Because this language is exemplary, and not limiting, the instant claims may be directed computer readable storage medium that may comprise signals, carrier waves, or other transitory storage media, which are non-statutory forms of computer readable media. The specification para 170 has not exclude this from signals. Thus, these claims may be directed to non-statutory subject matter and fails to explicitly define the scope of a claim invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals. To overcome this rejection, the examiner suggests that any claims directed to the non-statutory computer readable storage medium be amended such that the computer readable storage medium comprises only statutory forms of computer readable media; for example, recitation of a “non-transitory computer-readable storage medium” might overcome this rejection. 

Allowable Subject Matter

10.         Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under
35 U.S.C. 112(b) for the dependent claims 13 and 15.

Claim 11 recites:
An MBD-based three-dimensional process designing method for a typical automobile machined part, characterized in that, the MBD-based three-dimensional process designing method for the typical automobile machined part comprises the following steps of:
by taking three-dimensional CAD software as a carrier, an MBD design model as an unique data input, and a three-dimensional process MBD model as a data output, sequentially carrying out establishment of MBD-related standards, creation of an MBD design model, feature classification and creation of a feature information library, feature recognition and information extraction, generation of manufacturing elements, clustering of the manufacturing elements and generation of procedures, sequencing of the procedures, and creation of manufacturing feature bodies and procedure models; and generating a process MBD model integrating the procedure models and the manufacturing feature bodies to realize visualization of a process design flow: 
comprising the following steps of:
Step 1, establishing MBD-related standards according to requirements for the creation of an MBD design model;
Step 2, according to a set of the established MBD standards, determining all process information of part process design, including sizes and dimensional tolerances, geometric tolerances and references, face roughness degrees, technical requirements, process information and attribute annotations, and defining and labelling, in a three-dimensional labeling module of the CAD software, all the information of the process design to complete the creation of the MBD design model;
Step 3: according to a design model of a typical part, carrying out attribute customization and feature classification on features of the model, wherein the customized features are classified according to a manufacturing face adjacency graph (MFAG) of the feature, and the classified features include individually manufactured faces, steps, holes, grooves and bosses; and then completing creation of a manufacturing feature information library in an XML file format, wherein the feature information library includes attributes of the customized feature faces and edges in various types, wherein attributes of a face mainly include a type of the face, a normal vector, and inner and outer loop information of the face; and attributes of an edge include a type of the edge, a normal vector, and concavity and convexity of the edge;
Step 4: according to a STEP-format file of the part design model, acquiring an attribute adjacency graph (AAG) of a part, deleting all transitional features, blank faces and edges adjacent to the blank faces, and simplifying the attribute adjacency graph of the part to a manufacturing face adjacency graph (MFAG) of a feature; carrying out feature matching on the MFAG and the manufacturing feature information library, and if the matching is successful, recognizing corresponding features; if the matching is not successful, carrying out attribute decomposition on the MFAG, and integrating or dividing corresponding faces to obtain a plurality of feature sub-graphs, then carrying out feature matching on the feature sub-graphs and the manufacturing feature information library, and if the matching is successful, recognizing corresponding features; and for the recognized features, extracting product manufacturing information of each feature manufacturing face, including basic process design information and process auxiliary information, and outputting and storing the product manufacturing information in the XML file format to a background;
Step 5: according to content of a process decision rule, extracting feature information from the manufacturing feature information library, and carrying out information mapping on the feature information and a feature manufacturing rule library to complete the creation of a manufacturing element, wherein the manufacturing element comprises all manufacturing information of a feature or a feature face, including a manufacturing element name, a manufacturing feature type, a manufactured portion, a manufacturing method, a manufacturing precision, a manufacturing tool, a manufacturing machine tool, a manufacturing time, a work fixture, a cutting amount, a manufacturing allowance, a main shaft rotation speed and a cutting speed;
Step 6, for the manufacturing element created in Step 5, by means of a manufacturing element clustering algorithm based on a weighted attribute fuzzy c-means (WAFCM), according to the influences of different manufacturing attributes on a clustering result, assigning different weights to attributes such as the manufacturing method, the manufacturing precision, the manufacturing tool, the manufacturing machine tool and the work fixture, determining a number of clusters c, an iteration ending threshold 8 and a number of iterations T, and clustering manufacturing elements with similar manufacturing attributes to generate manufacturing procedures by integration;
Step 7, by means of a genetic algorithm, carrying out optimized sequencing on the procedures generated in Step 6 to obtain an optimal procedure sequencing list for the part; and
Step 8: with regard to the feature to be manufactured by each procedure, according to a reverse generation thought, using a half-space intersection or parametric modeling method to create, from the MBD design model, a manufacturing feature body of an Nth procedure, wherein a procedure MBD model of the Nth procedure is a collection of the MBD design model and process information of the procedure, and therefore, a procedure model of an (N-l)th procedure is generated by means of carrying out a Boolean addition calculation on the manufacturing feature body and the design model, and on this basis, creating manufacturing feature bodies and procedure models of the remaining procedures, until a final blank model is created, and then completing the creation of the procedure model.






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20030085889 A1 Chin et al.
Discussing the modeling of a three-dimensional object includes storing data representing a computer model of the three-dimensional object.
CN-104408240-A Xu et al.
ii.            Discussing a method for establishing an MBD design model on the basis of a unique data source provided by a design department; converting the MBD design model into an MBD process model; collaboratively establishing an MBD procedure model according to different demands of the MBD process model; establishing a process file template according to the demands of different departments, wherein the template contains keywords mapping process information attributes; acquiring data in the current MBD procedure model, exporting corresponding data structures according to the demands of different departments, and replacing the keywords in the process fie template to realize automatic conversion and extraction of MBD model information according to the demands of different department.
CN-105354353-A Feng et al.
Discussing a method for processing feature recognition and modeling method based on an MBD model.

11.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2128           

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128